Citation Nr: 0817164	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a bayonet wound to the left hand.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertensive cardiovascular disease (HCVD).


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served during World War II with the Philippine 
Commonwealth Army, from December 1941 to May 1942 and from 
February 1945 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which found that no new 
and material evidence had been received to reopen previously 
denied claims for entitlement to service connection for HCVD 
and for the residuals of a bayonet wound to the left hand.

In July 2006, the Board remanded this case to the RO for 
compliance with notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  It now returns for appellate 
consideration.

The issue of service connection for a left hand disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  An unappealed rating decision, dated in November 1998, 
denied the veteran's petition to reopen the claim for service 
connection for a left hand disability based on a lack of new 
and material evidence.

2.  Evidence received since the December 1998 rating decision 
that denied service connection for residuals of a bayonet 
wound to the left hand relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  An unappealed rating decision, dated in November 1998, 
denied the veteran's claim of entitlement to service 
connection for HCVD.

4.  Evidence received since the November 1998 rating decision 
that denied entitlement to service connection for HCVD is new 
but does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied the 
petition to reopen the claim of entitlement to service 
connection for a left hand disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
bayonet wound to the left hand; the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The November 1998 rating decision that denied the 
petition to reopen the claim for service connection for HCVD 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for HCVD; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's petition to reopen his claim for service 
connection for a left hand disability has been granted, as 
discussed below.  Under these circumstances, which are only 
of benefit to the claim, there is no prejudice to the veteran 
in adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to the veteran's petition to reopen his claim 
for service connection for HCVD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Additionally, the Court has held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a previously denied claim, and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  The duty to notify, in the context of a claim to 
reopen, requires the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Prior to initial adjudication of the veteran's claim, a 
letter dated October 2003 satisfied the aforementioned duty 
to notify provisions with respect to service connection for 
HCVD.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The Board notes that the letter sent to 
the veteran in October 2003 informed the veteran of the 
information and evidence needed to substantiate the 
underlying claim for service connection for HCVD and 
fulfilled all notification requirements with respect thereto.  

Furthermore, the Board notes that it previously remanded the 
veteran's claim in July 2006 to provide the veteran 
additional notice in compliance with Kent, supra.  
Subsequently, letters dated in August 2006 and June 2007 
informed the veteran of the reasons for the initial denial of 
service connection for HCVD and identified particular 
evidence and information necessary to reopen that claim.  See 
Kent, supra.  The June 2007 VCAA notice letter from VA 
additionally explained how a disability rating is determined 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  Although not all 
required notice was given prior to original adjudication of 
the petition to reopen, the claim was subsequently 
readjudicated and an additional supplemental statement of the 
case was issued to the veteran in November 2007.  In 
addition, correspondence received in September 2004 
demonstrates actual knowledge on the part of the veteran of 
the requirement to submit new and material evidence, and 
actual knowledge of the evidence required to prove the 
underlying claims of service connection.  The Board thus 
finds that the veteran has not been prejudiced by any error 
in timing of VCAA compliant notice.

The Board further notes that, in petitions to reopen, there 
is only a limited duty to assist.  Regardless, all service 
medical records, VA medical records, and private medical 
records identified by the veteran are in the file.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain that he felt were relevant to the claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

II.  Petitions to Reopen

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a.  Left Hand Disability

The veteran contends that he has a left hand disability that 
is the result of a bayonet wound during service.  The 
veteran's initial claim for service connection was denied in 
an August 1955 rating decision, and a November 1998 rating 
decision subsequently denied the veteran's petition to reopen 
the claim for service connection.  The veteran did not appeal 
that decision.  The November 1998 decision is thus final.  38 
U.S.C.A. § 7105.

Since the November 1998 rating decision, the veteran has 
submitted his own personal statements, lay statements of 
other veterans who served with him, private medical records, 
and photographic evidence.  This newly submitted evidence 
includes a photograph of scarring of the left hand that 
appears to the layperson to be consistent with veteran's 
description of a bayonet wound alleged to have occurred in 
December 1941.  The veteran is competent to assert that this 
photograph reflects scarring incurred during service, as this 
would be a matter susceptible to lay observation.  Further, 
for the purposes of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As the evidence newly 
submitted by the veteran indicates that he has a current 
disability of his left hand that may have been incurred 
during service, the Board finds that it is new and material 
and raises a reasonable possibility of substantiating the 
claim.

As such, the Board finds that reopening of the claim for 
service connection for residuals of a bayonet wound to the 
left had is warranted.  See 38 C.F.R. § 3.156(a).  The 
underlying issue of entitlement to service connection for 
residuals of a bayonet wound to the left hand is addressed in 
the remand section of this decision.

b.  HCVD

The veteran contends that he has HCVD that was incurred 
during service.  The veteran's claim for service connection 
for that disability was denied in a November 1998 rating 
decision.  The veteran did not appeal that decision.  The 
November 1998 decision is thus final.  38 U.S.C.A. § 7105.

The November 1998 rating decision denied the veteran's 
petition to reopen the claim because there was no competent 
medical evidence to show that his current HCVD began during 
service or was related to any incident of service.  Since 
that decision, the veteran has submitted his own personal 
statements and private medical records showing diagnoses of 
arteriosclerosis and hypertensive cardiovascular disease.  To 
the extent that this evidence establishes that the veteran 
has a current diagnosis of HCVD and that he believes it is 
related to service, it is cumulative and redundant of 
evidence already considered by the RO, and it thus cannot 
constitute new and material evidence.  See 38 C.F.R. § 
3.156(a).  Moreover, the newly submitted medical evidence 
does not indicate any association between the veteran's 
currently diagnosed HCVD and service, and the veteran's lay 
statements regarding causation are not competent medical 
evidence with respect to complex medical matters such as the 
etiology and origin of his heart disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is still no 
competent medical evidence showing an association between the 
veteran's HCVD and service.  The newly submitted evidence is 
cumulative and redundant of evidence already considered by 
the RO, and does not raise a reasonable possibility of 
substantiating the claim. 

As such, the Board finds that the preponderance of the 
evidence is against granting the veteran's petition to reopen 
the claim for service connection for HCVD.  Consequently, 
reopening of the claim for service connection for HCVD is not 
warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for 
HCVD is denied.

The matter of entitlement to service connection for residuals 
of a bayonet wound to the left hand is reopened; the 
veteran's appeal is granted to this extent only, and the 
matter is further addressed in the remand directly below.


REMAND

As mentioned above, the veteran has presented competent 
evidence that he incurred a bayonet wound of the left hand 
during service.  Furthermore, he has presented medical 
evidence of current diagnoses of degenerative osteoarthritis 
and scarring of the left hand.  Where there is competent 
evidence of a current disability and evidence indicating a 
plausible association between that disability and active 
service, a VA examination for a medical nexus opinion may be 
required.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
A VA medical examination for purpose of determining the 
nature and etiology of the veteran's left hand disability, to 
include scarring and osteoarthritis, would be helpful in 
adjudication of his claim.  38 U.S.C.A. § 5103A(d); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Scheduled the veteran for a VA 
examination of the left hand for the 
purpose of obtaining a medical opinion as 
to whether he has a current disability of 
the left hand that is attributable to 
service.  

The claims file must be made available to, 
and reviewed by, the examiner prior to the 
requested examination.  

The examiner should conduct all necessary 
tests and elicit from the veteran any 
relevant historical information as to his 
bayonet wound of the left hand during 
service.  The examiner should also review 
the claims file, including the veteran's 
written descriptions, and the written 
descriptions of fellow servicemen, of his 
in-service bayonet wound.  The examiner 
should indicate in his report that the 
claims file was reviewed.

If possible, the examiner should provide 
an opinion as to the approximate date of 
onset and etiology of any current left 
hand disability, to include scarring and 
osteoarthritis.  

The examiner should further provide an 
opinion as to whether there is a 50 
percent or greater probability (i.e., 
whether it is at least as likely as not) 
that any diagnosed left hand disability, 
to include any scarring or osteoarthritis 
found, is the result of an injury 
consistent with the veteran's description 
of a bayonet wound to the hand during 
service in approximately December 1941.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If no such determination can be made 
without resort to pure speculation, the 
examiner should so state.

2.  After this development has been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought on appeal is not granted, the 
veteran should be furnished a supplemental 
statement of the case considering all 
pertinent evidence of record, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


